Citation Nr: 0013434	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to the veteran's service connected back 
disability.

2.  Entitlement to service connection for a right leg 
disability secondary to the veteran's service connected back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability as secondary to the veteran's service connected 
disabilities.  

4.  Entitlement to an evaluation in excess of 20 percent for 
discogenic low back pain with degenerative spondylitis.

5.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

6.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.  

7.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1970, and from September 1972 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities will be addressed in the remand section of this 
decision. 


FINDINGS OF FACT

1.  The record shows that service connection has been 
established for discogenic low back pain with degenerative 
spondylitis, hypertension, tinnitus, bronchial asthma, and 
bilateral hearing loss.

2.  The veteran has not submitted medical evidence that tends 
to create a nexus between his claimed left knee disability 
and his service connected back disability.  

3.  The veteran has not submitted medical evidence that tends 
to create a nexus between his claimed right leg disability 
and his service connected back disability.  

4.  The veteran has not submitted medical evidence that tends 
to create a nexus between his claimed psychiatric disability 
to his service connected disabilities.  

5.  For the increased rating claims, all evidence necessary 
for an equitable disposition of the veteran's claims has been 
obtained.

6.  The veteran's service connected discogenic low back pain 
with degenerative spondylitis is productive of severe 
symptomatology and an antalgic gait.  

7.  The veteran does not have diastolic pressures as high as 
predominately 100 or more, and systolic pressures as high as 
200 have not been demonstrated.  

8.  Pulmonary function testing has revealed that the veteran 
had FEV-1/FVC that was 72 percent of predicted pre-
bronchodilator on two occasions, and 74 and 75 percent of 
predicted post-bronchodilator.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability secondary to the service connected back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The claim of entitlement to service connection for a 
right leg disability secondary to the service connected back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

3.  The claim of entitlement to service connection for a 
psychiatric disability as secondary to service connected 
disabilities is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

4.  The criteria for entitlement to a 40 percent evaluation 
for discogenic low back pain with degenerative spondylitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5295 
(1999).  

5.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (1999). 

6.  The criteria for an evaluation in excess of 10 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6602 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he has developed several additional 
disabilities due to his service-connected disabilities.  He 
argues that his service connected low back disability has 
forced him to change his gait, and that this caused the 
development of a left knee and right leg disability.  
Furthermore, he maintains that his service-connected 
disabilities have combined to cause the development of a 
psychiatric disability.  

The record shows that service connection has been established 
for discogenic low back pain with degenerative spondylitis.  
The veteran's other service connected disabilities include 
hypertension, tinnitus, bronchial asthma, and bilateral 
hearing loss.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  
For a claim of service connection on a secondary basis to be 
well grounded, the veteran must present evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected disorder and the disorder for which 
secondary service connection is sought.  See Jones v. Brown, 
7 Vet. App. 134 (1994).  

Lower Extremities

The service medical records show that the veteran reported a 
history of a football injury to his left knee on his 
September 1966 pre-induction Report of Medical History.  
There was no functional incapacity, and the veteran reported 
rare episodes of pain.  The remainder of the service medical 
records are negative for evidence of a left knee disability 
or a right leg disability.  

The initial evidence of a disability of the lower extremities 
are VA treatment records dated June 1996.  These records 
indicate that the veteran presented with persistent sharp 
pain resulting from a right knee injury sustained 
approximately four to five weeks before.  Evaluation of the 
left knee was fine.  The impression was acute knee injury.  

November 1996 VA treatment records show that the veteran 
complained of bilateral knee pain.  The impression was 
bilateral degenerative joint disease of the knees. 

The veteran was afforded a VA examination of his spine in 
September 1997.  His motor function was 5/5 and symmetrical 
throughout his bilateral lower extremities.  His sensory 
examination was normal and symmetrical throughout the 
bilateral lower extremities.  An additional VA examination of 
the spine conducted in May 1998 noted the same findings.  

The Board finds that the veteran has not submitted evidence 
of well grounded claims for entitlement to service connection 
for a left knee disability as secondary to his service 
connected back disability or entitlement to service 
connection for a right leg disability as secondary to his 
service connected back disability.  The evidence shows only 
that the veteran was treated for an injury to his right leg 
in June 1996, and that he was seen for complaints of 
bilateral knee pain in November 1996.  A diagnosis of 
degenerative joint disease was made at that time.  However, 
the etiology of these disabilities was not noted.  The 
veteran has not submitted any medical opinion that would 
relate his claimed disabilities to his service connected low 
back disability.  The Board recognizes the veteran's sincere 
belief that his service connected back disability resulted in 
the development of his disabilities of the lower extremities, 
but he is not a doctor, and is not competent to offer that 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as the veteran has not submitted medical evidence 
that indicates either his claimed left knee disability or 
claimed right leg disability are related to his service 
connected low back disability, his claims are not well 
grounded.  Jones v. Brown, 7 Vet. App. 134 (1994).


Psychiatric Disability

Initially, the Board notes that a substance-abuse disability 
caused by a service-connected disability can be service 
connected under section 3.310(a) for purposes of all VA 
benefits.  However, disability compensation cannot be paid 
for such a disability.  VAOPGCPREC 7-99 (O.G.C. Prec. 7-99). 

The service medical records show that the veteran was seen 
for psychiatric evaluation in April 1968.  He had a long 
history of passive dependent and inadequate personality.  
Secondary to this he had increasing alcohol consumption over 
the last four to five years.  The impression was passive 
dependent personality with secondary excessive drinking.  The 
remainder of the service medical records are negative for a 
diagnosis of an acquired psychiatric disability.  

VA hospital records from July 1987 to August 1987 show that 
the veteran was admitted seeking treatment for alcohol abuse.  
He admitted to a 20-year history of chronic alcohol abuse.  
The diagnosis was alcohol dependence, continuous.  

Undated VA treatment records indicate that the veteran 
underwent psychological assessment prior to entering a VA 
supported housing program.  This noted that the veteran had a 
history of previous treatment for alcoholism in 1980 and 
1987.  Following examination, the diagnosis was alcohol 
addiction, in remission.  

VA treatment records from August 1996 show that the veteran 
had appeared at the VA hospital emergency room.  He was 
obviously intoxicated, and requested admission for help with 
his drinking problem.  The veteran was threatening suicide.  

October 1996 VA treatment records show that the veteran had 
entered the alcohol treatment program in September 1996.  He 
was still under treatment.  The diagnosis was alcohol 
dependence.  

VA records from November 1996 show that the veteran was 
currently involved in the alcohol treatment program, and 
anticipated discharge within a month.  He expressed interest 
in seeking compensation for post-traumatic stress disorder 
(PTSD), although he had no combat experience.  

A May 1998 letter from a VA social worker is contained in the 
claims folder.  The veteran stated that he began to drink 
excessively after discharge from service to relieve his back 
pain.  He noted that he had gone into treatment frequently 
for his drinking.  He denied PTSD, or related symptoms, 
suicidality, or homocidality.  In her impressions, the social 
worker stated that it was not apparent that the veteran had 
any physical limitations.  He was mentally stable, and 
expressed dismay regarding his physical problems.  He was 
genuinely concerned about his sobriety and the need to work 
to stay sober.  

The Board finds that the veteran has not submitted evidence 
of a well-grounded claim for entitlement to service 
connection for a psychiatric disability as secondary to his 
service connected disabilities.  The service medical records 
show a diagnosis of a passive dependent personality with 
secondary excessive drinking.  The passive dependent 
personality is not a disability for which service connection 
may be granted, as personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  Furthermore, the veteran's excessive drinking may 
not be service connected on a direct basis.  38 U.S.C.A. 
§ 1110 (West 1991).  The post service medical records do not 
contain a single diagnosis of an acquired psychiatric 
disability.  These records do show treatment for alcohol 
dependence.  However, the veteran has not submitted a single 
qualified medical opinion that states he developed his 
alcohol dependence as a result of his service connected 
disabilities.  The Board recognizes the veteran's belief that 
his alcohol abuse is the result of his disabilities, but the 
veteran is not a doctor, and is not qualified to render that 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as the veteran has not submitted a single 
diagnosis of an acquired psychiatric disability other than 
alcohol dependence, and as the veteran has not submitted a 
single medical opinion that states his alcohol dependence is 
due to his service connected disabilities, his claim is not 
well grounded.  Jones v. Brown, 7 Vet. App. 134 (1994). 


II. Increased Rating

In general, the veteran contends that the evaluations 
assigned to his service connected disabilities are inadequate 
to reflect their current level of severity.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Back Disability

The record shows that entitlement to service connection for 
lumbar spine arthropathy was established in a July 1977 
rating decision.  A zero percent evaluation was assigned for 
this disability, effective from September 1976.  A January 
1987 rating decision increased the evaluation to 10 percent, 
effective from July 1986.  In a July 1998 rating decision 
promulgated during the course of this appeal, the diagnosis 
of the veteran's disability was changed to discogenic low 
back pain with degenerative spondylitis.  The evaluation was 
increased to 20 percent, effective from July 1997.  

The veteran's disability is evaluated under the rating code 
for lumbosacral strain.  Severe lumbosacral strain is 
evaluated as 40 percent disabling, and is characterized by 
symptomatology such as listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of these symptoms 
with abnormal mobility on forced motion.  Symptomatology 
including muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in a standing position is 
evaluated as 20 percent disabling.  Characteristic pain on 
motion merits continuation of the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes VA treatment records 
from October 1996.  The veteran's back pain was described as 
improved.  November 1996 records show that the veteran's back 
pain was okay with medication.  

The veteran underwent a VA pre-employment examination in 
November 1996.  His forward bending came to within six inches 
of the floor, but the remainder of his range of motion was 
full.  He was not currently having any back problems with 
lifting, but there was some difficulty with leaning forward.  

VA treatment records from February 1997 indicate that the 
veteran had slid off his chair at work.  He complained of 
some right paraspinous pain, without any radicular component.  
On examination, there was no spinal tenderness, with slight 
right paraspinal muscle tenderness in the low lumbar area.  
Leg strength and sensation were normal.  The impression 
included paraspinous muscle strain.  

The veteran was afforded a VA examination of his spine in 
September 1997.  In the veteran's subjective complaints, he 
reported low back pain which radiates to his right leg and is 
constant.  He said the pain radiated to just above the knee, 
with dullness in both the medial and lateral thigh.  He had 
increased pain in the low back with bending.  His leg pain 
was much worse than his back pain.  The veteran had no night 
pain, and no bowel or bladder dysfunction, but he did suffer 
from increased urinary frequency.  On objective examination, 
there was no evidence of any postural abnormalities or fixed 
deformities of the lumbar spine.  The musculature of the back 
was normal.  Range of motion tests revealed forward flexion 
of 90 degrees, backwards extension of 35 degrees, lateral 
flexion of 30 degrees bilaterally, and rotation of 30 degrees 
bilaterally.  There was no objective evidence of pain on 
range of motion, and no evidence of Waddell's sign.  The 
motor function was 5/5 in the lower extremities, and the 
sensory examination was normal.  The veteran had a negative 
straight leg raising test, and his tendon reflexes were two 
plus and symmetrical at the bilateral knees.  He ambulated 
with an antalgic gait.  A previous X-ray study revealed mild 
T12 to L1, L1 to L2, and minor L5 to S1 disk space narrowing.  
There were significant anterior body osteophytes at L1 to L2, 
and L4 to L5.  The diagnosis was mild degenerative disk 
disease at L5 to S1, and multilevel degenerative changes, 
which was lumbar spondylosis.  The examiner added that the 
veteran's pain appeared to be real, but with no evidence of 
abnormal neurological examination.  Much of the pain was not 
coming from a pinched nerve, but from degenerative changes in 
the posterior elements of the lumbar spine.  

An additional X-ray study of the lumbosacral spine was 
conducted in September 1997.  The findings were minor 
degenerative changes throughout, with no evidence of recent 
fracture or degenerative change.  The impression was minor 
abnormality.  

The veteran underwent a VA orthopedic examination in May 
1998.  He noted in his subjective complaints that he had 
experienced low back pain localized to his back since 1969, 
and the new onset of right lower extremity tingling and 
shooting pain that started approximately one year ago.  He 
notes that the shooting pain stops just above the knee.  He 
said that the symptoms were worse with bending over and 
lifting objects.  He had no bowel or bladder incontinence, 
and no night pain.  On objective examination, the veteran had 
forward flexion to 90 degrees with pain.  He had extension to 
20 degrees, left and right lateral bending to 20 degrees, and 
left and right lateral rotation to 40 degrees without pain, 
but stiffness.  His heel/toe gait was normal.  The veteran 
had no evidence of paraspinous atrophy, and normal back 
musculature.  His motor examination was 5/5 and symmetric for 
bilateral lower extremities.  The sensory examination was 
intact.  The veteran was hyporeflexive bilaterally, with no 
evidence of clonus, a Babinski, or a straight leg raising 
sign.  The assessment was discogenic low back pain with 
degenerative spondylosis.  The examiner noted that the 
veteran had an obvious history of discogenic low back pain, 
which was borne out by the fact that he had pain with bending 
over and not standing, as well as normal back musculature.  

The veteran was also seen by a VA social worker in May 1998.  
He complained that he was in pain all of the time.  He stated 
that his back was becoming worse with age, and that he could 
not stand up for too long or bend over.  The impressions of 
the social worker were that it was not apparent when the 
veteran entered her office that he had physical limitations.  
He walked in a normal pace without support, and did not make 
any adjustments for comfort while sitting in the interview.  
His debilitating back disability appeared to be manageable at 
this time, but might become more severe as he aged.  

Upon consideration of the veteran's complaints of constant 
pain with radiation and the positive findings of pain on 
movement in conjunction with an antalgic gait, the Board 
finds that the evidence supports entitlement to an increased 
evaluation for the veteran's discogenic low back pain with 
degenerative spondylitis.  The symptoms required to 
demonstrate the severe lumbosacral strain required for a 40 
percent evaluation include listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The evidence is negative for listing 
of the spine, a positive Goldthwaite's sign, and marked 
limitation of forward bending.  However, not all of these 
symptoms are required to be present under this rating code in 
order for a disability to be considered severe.  The rating 
code provides that a disability is considered severe when 
"some" of these symptoms are present, with abnormal 
mobility on forced motion.  The evidence demonstrates that 
there is mild T12 to L1, L1 to L2, and minor L5 to S1 disk 
space narrowing.  Furthermore, osteoarthritic changes have 
been revealed on X-ray study, and the veteran has some loss 
of lateral bending to both sides.  The September 1997 VA 
examination found that the veteran's gait was antalgic.  The 
Board notes that this finding by a medical doctor is more 
probative than the description offered by the May 1998 social 
worker.  Furthermore, the September 1997 VA examiner stated 
that the veteran's pain appeared to be real, and that is was 
due to his arthritic changes.  Therefore, as some of the 
symptomatology required for a 40 percent evaluation have been 
shown, and as there is evidence of abnormal mobility, 
entitlement to a 40 percent evaluation is merited.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5295.  The Board has resolved 
all reasonable doubt in favor of the veteran in reaching this 
decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (1999).

The Board has considered entitlement to an evaluation in 
excess of 40 percent for the veteran's back disability, but 
this is not shown.  The 40 percent evaluation is the highest 
evaluation which may be assigned under the rating code for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
It is also the highest evaluation that can be assigned for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  There is no evidence of any fracture 
or ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289.  Finally, the Board has 
considered an evaluation of the veteran's disability under 
the rating code for intervertebral disc syndrome, but 
entitlement to an increased rating under this code is not 
demonstrated.  The veteran does not have any neurological 
findings that are appropriate to the site of his diseased 
disk.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered, but they do not provide a basis for a higher 
evaluation under any of the appropriate rating codes.  

Hypertension

Entitlement to service connection for hypertension was 
established in a July 1977 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
September 1976.  This evaluation currently remains in effect.  

The Board notes that the Ratings Schedule has been revised 
with respect to the regulations applicable to cardiovascular 
disabilities, including hypertension, effective January 12, 
1998.  62 Fed.Reg. 65207 (Dec. 11, 1997).  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO considered the new criteria in the October 
1998 statement of the case.

The prior Rating Schedule criteria provided a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more; a 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms; and a 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
Diastolic pressure that is predominately 130 or more with 
severe symptoms is evaluated as 60 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  It was noted that a minimum 10 percent 
rating was warranted when continuous medication was necessary 
for the control of hypertension with a history of diastolic 
blood pressure predominately 100 percent or more.  For the 40 
and 60 percent evaluations, there was to be careful attention 
to the diagnosis and repeated blood pressure readings.  Id.

Under the amended criteria, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more.  A 
60 percent evaluation is warranted for diastolic pressures of 
130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999). 

The evidence for consideration includes VA treatment records 
dated from July 1996 to March 1997.  VA treatment records 
from September 1996 state that the veteran's blood pressure 
was 164/88 sitting, and 162/90 standing.  October 1996 
records show a reading of 145/95.  A November 1996 VA pre-
employment physical stated that the veteran's blood pressure 
was 136/90.  In February 1997, the veteran's blood pressure 
readings were 135/62 sitting, and 142/80 standing.  A reading 
of 130/72 was indicated in March 1997.  Additional March 1997 
records show blood pressure readings of 120/84, and 130/95.  

The veteran was afforded a VA examination of his heart and 
hypertension in November 1997.  His history noted that 
hypertension had been diagnosed in 1975.  He was started on 
anti-hypertension medication, and he used it on an off and on 
basis for many years.  He had stopped taking this medication 
three years previously on the advice of his doctor.  There 
was no history of renal disease.  The final diagnoses 
included history of hypertension, normotensive at present.  

An additional VA examination was conducted in June 1998.  The 
veteran's blood pressure was 120/80.  An echocardiogram 
conducted in July 1998 demonstrated mild concentric left 
ventricular hypertrophy and hyperdynamic left ventricular 
function.  The assessment included history of hypertension, 
which was borne out by the presence of left ventricular 
hypertrophy on echocardiography.  

The Board finds that entitlement to an increased evaluation 
for hypertension is not warranted under either the new or old 
regulations.  The old regulations required diastolic pressure 
predominantly 110 or more with definite symptoms for a 
20 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (effective prior to January 12, 1998).  The current 
regulations state that a 20 percent rating is warranted when 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  However, the evidence 
demonstrates that the highest recorded diastolic pressure was 
95, and the highest recorded systolic pressure was 164.  
These readings do not meet the criteria for an increased 
evaluation.  While the presence of left ventricular 
hypertrophy was attributed to hypertension by the July 1998 
VA examiner, the Board notes that the veteran no longer 
requires medication to control his hypertension, and he is 
currently hypotensive.  Therefore, as the criteria for an 
evaluation in excess of 10 percent have not been met, a 
higher rating is not merited.  38 C.F.R. § 4.7.

Bronchial Asthma

The record shows that entitlement to service connection for 
bronchial asthma was established in a July 1977 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  This evaluation remained in effect until it was 
increased to the current 10 percent evaluation by a July 1998 
rating decision promulgated during the course of this appeal, 
effect from July 1997.  

The veteran's disability is evaluated under the rating code 
for bronchial asthma. Bronchial asthma with FEV-1 that is 
less than 40-percent predicted, or a FEV-1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or which requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications is evaluated as 100 percent 
disabling.  Bronchial asthma with a FEV-1 of 40- to 55-
percent predicted, or a FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids is 
evaluated as 60 percent disabling.  A FEV-1 of 56- to 70-
percent predicted, or a FEV-1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication is evaluated as 30 
percent.  A FEV-1 of 71- to 80-percent predicted, or FEV-
1/FVC of 71 to 80 percent, or intermittent inhalational or 
oral bronchodilator therapy is evaluated as 10 percent 
disabling.  In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1999).

VA treatment records from October 1996 show that the veteran 
had a history of asthma.  He took medication when he 
experienced shortness of breath.  

A VA chest X-ray study conducted in July 1997 noted a linear 
area of subsegmental atelectasis of the right lower lobe.  
The diagnosis was a minor abnormality. 

The veteran was afforded a VA respiratory examination in 
September 1997.  He was noted to have a long history of 
asthma.  He continued to have occasional episodes of asthma, 
which required that he use a meter-dose inhaler.  He would 
use his inhaler once or twice each day.  The veteran said 
that he was inactive due to back pain, and that this 
prevented him from experiencing a great deal of dyspnea on 
exertion.  He had not been to the emergency room for asthma 
for two years.  On examination, the lungs were clear to 
auscultation without adventitious breath sounds.  There were 
no structural changes to the lungs.  The diagnoses included 
mild asthma, and obstructive sleep apnea, which required 
continuous positive airway pressure.  

The veteran underwent spirometry testing in September 1997.  
His FEV-1 was 88 percent of predicted pre-bronchodilator, and 
95 percent of predicted post-bronchodilator.  His FEV-1/FVC 
was 72 percent of predicted pre-bronchodilator, and 75 
percent of predicted post-bronchodilator.  

An additional VA respiratory examination was conducted in 
June 1998.  The veteran had a history of sleep apnea.  He had 
a cough that was productive of a small to moderate amount of 
clear sputum.  He reported dyspnea on exertion after walking 
from 50 to 100 yards.  He no longer climbed stairs.  His 
asthma attacks were treated with an Albuterol inhaler.  He 
claimed to have his attacks on a daily basis, and said that 
he would use his inhaler with improvement.  His asthma did 
not incapacitate him from working.  The veteran had been a 
smoker, but had quit several years ago.  On examination, 
there was no restrictive lung disease present at that time.  
Pulmonary function testing showed that the FEV-1/FVC ratio 
was 72 percent pre-bronchodilators, and 74 percent post-
bronchodilators.  A May 1998 chest X-ray was negative for 
active disease.  The diagnosis was a history of asthma, with 
pulmonary function tests showing mild obstructive lung 
disease with significant improvement after bronchodilator, 
denoting reactive airways.  

The Board finds that entitlement to an increased evaluation 
for bronchial asthma is not merited by the evidence.  The 
September 1997 pulmonary function testing revealed that the 
veteran's FEV-1/FVC was 72 percent of predicted pre-
bronchodilator, and 75 percent of predicted post-
bronchodilator.  The June 1998 testing showed that his FEV-
1/FVC was 72 percent of predicted pre-bronchodilator, and 74 
percent of predicted post-bronchodilator.  When these 
findings are applied to the rating code, they denote an 
evaluation of no more than 10 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Therefore, entitlement to a higher 
evaluation is not demonstrated.  



ORDER

Entitlement to service connection for a left knee disability 
secondary to the service connected back disability is denied. 

Entitlement to service connection for a right leg disability 
secondary to the service connected back disability is denied.

Entitlement to service connection for a psychiatric 
disability as secondary to the veteran's service connected 
disabilities is denied. 

Entitlement to an increased evaluation to 40 percent for 
discogenic low back pain with degenerative spondylitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied. 

Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma is denied. 


REMAND

The veteran contends that his service connected disabilities 
have combined to render him unemployable.  

As noted above, the Board has found that the evaluation for 
the veteran's service connected low back disability has been 
increased to 40 percent.  This increase may have some bearing 
on the veteran's claim for entitlement to a total rating 
based on individual unemployability due to his service 
connected disabilities.  The RO has not been afforded an 
opportunity to review the veteran's claim in light of the 
increased evaluation.  Accordingly, the Board must not take 
adjudicative action which might prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to avoid 
any possible due process violations which might result from 
failing to provide the RO with initial review of the 
veteran's claim in light of the increased evaluation, the 
Board finds that this case should be returned to the RO for 
such a review.  

Therefore, in order to afford the veteran due process of law, 
the Board finds that this issue should be REMANDED to the RO 
for the following action:

The RO should review the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service connected disabilities in view 
of the change in the evaluation of the 
veteran's back disability contained in 
this decision.  If the veteran's claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity and applicable 
time period to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 

Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

